ARTICLES SUPPLEMENTARY CALVERT IMPACT FUND, INC. FIRST: Calvert Impact Fund, Inc. (the "Corporation"), whose mailing address is 4550 Montgomery Avenue, Suite 1000N, Bethesda, MD 20814, does hereby increase/decrease the number of authorized shares of stock of the Corporation's various classes (referred to in these Articles as "series") in accordance with Sections 2‑105(c) and 2‑208.1 of the Corporations and Associations Article of the Laws of the State of Maryland. SECOND: The Corporation is registered as an open‑end company under the Investment Company Act of 1940. THIRD: The total number of shares of stock of all series which the Corporation is authorized to issue is Two Billion (2,000,000,000) shares of stock. The par value of each share is One Cent ($0.01). The aggregate par value of all the shares of all the series is Twenty Million Dollars ($20,000,000). Immediately prior to the increase/decrease, each series was allocated the following number of authorized shares of stock: Calvert Small Cap Fund 250,000,000 Calvert Global Alternative Energy Fund 250,000,000 Calvert Global Water Fund 250,000,000 Unallocated 1,250,000,000 Total Shares Authorized 2,000,000,000 FOURTH: The Board of Directors has authorized the creation of new series and reallocation of shares for these series in accordance with Section 2‑105(c) and 2‑208.1 of the Corporations and Associations Article of the Laws of the State of Maryland. The par value of each share is $0.01. The aggregate par value of all the shares of all the series is Twenty Million Dollars ($20,000,000). After the respective increase/decrease of shares, each of the series below has been allocated shares as follows: Calvert Small Cap Fund 250,000,000 Calvert Global Alternative Energy Fund 250,000,000 Calvert Global Water Fund 250,000,000 Calvert Green Bond Fund 250,000,000 Unallocated 1,000,000,000 Total Shares Authorized 2,000,000,000 IN WITNESS WHEREOF, Calvert Impact Fund, Inc. has caused these Articles Supplementary to be signed in its name and on its behalf by its Vice President on this 29th day of July 2013. Under penalties of perjury, the matters and facts set forth herein are true in all material respects to the best of my knowledge, information and belief. CALVERT IMPACT FUND, INC. Acknowledgment: William M. Tartikoff Vice President Attest: Lancelot A. King Assistant Secretary
